Morris, J.
This was an action in the name of the State of Indiana, brought by 'William B. Hedge, and three other taxpayers of Jackson township, Boone county, as relators, against appellants William H. Miller, a former trustee of the township, and Thomas E. Young and eleven other sureties on his bond, and against the civil and school townships of Jackson, for the recovery of funds alleged- to have been misappropriated. The complaint, filed April 7,1909, was in two paragraphs.
In the first paragraph it is alleged, among other things, that at the November, 1904, election Miller was elected trustee of Jackson township, and executed his bond, in the penalty of $20,000, payable to the State of Indiana, with Thomas E. Young, and eleven other appellants as sureties thereon; that appellant Miller served as trustee of the township from January 1, 1905, to January 1,1909, when he was succeeded as such officer by Emery Graves. The first paragraph alleges fourteen specific breaches of the bond, containing itemized specifications of funds disbursed by the trustee, all of which, it is alleged, were paid out by the trustee', without any appropriation therefor ever having been made by the township advisory board, and without any authority therefor from the board; and it is alleged that the trustee, in his various settlements and reports, took credit for such expenditures against the various funds specified, as follows: (1) from the road fund, for bridge and culvert repair, $2,678; (2) from special school fund, for fuel for schoolhouses, $3,495.99; (3) from the township fund, for trustee’s salary for three years, $1,866.85; (4) from township fund, for office rent and storage of township property, $281; (5) from special school fund, for fire insurance, $415.50; (6) from special school fund, for hauling children to school, $5,225.85; (7) from special school, township and road funds, without any notice to bidders, for school furniture, fixtures, school and road supplies, $7,418.97; (8) from special school fund, $1,757, for *508installing a heating plant in a schoolhouse, without notice to bidders; (9) from public funds, without legal authority, regardless of an appropriation, for car fare, livery hire, telephone service, and traveling expenses, $128.35; (10) from “additional special school fund,” created by sale of bonds for reconstructing a schoolhouse, for payment of bank notes, and various other purposes, $5,000; (11) from township and special school funds, for overdrafts, $1,972.11; (12) from the public funds of the township, for attorney’s fees, for pretended legal services that were never rendered, $97; (13) from the township and special school funds, for borrowed money, $7,400.85.
In relation to the fourteenth breach, it is alleged that there came into the hands of Miller, as trustee, public funds of the aggregate amount of $100,760.06, distributed among the several funds as follows: Township fund, $5,499.82; tuition fund, $32,416.81; road fund, $8,025.26; special school fund, $54,818.17; that from the total received he turned over to his successor $1,922.62, and expended the balance for various purposes; that of said balance, so expended, only the sum of $3,514 was disbursed in pursuance of appropriations made by the township advisory board, and the remainder, to wit, the aggregate sum of $95,323.44, was paid out by Miller without any appropriation having been made by the advisory board for the disbursements made, and without any authority from the advisory board for such disbursements.
The complaint alleges that the relators are, and were during the last five years, residents and taxpayers of the township ; that on March 5, 1909, the relators made a demand, in writing, on the township trustee and members of the township advisory board that suit be instituted on Miller’s bond for the recovery of the above-named funds; that no suit was instituted, and more than thirty days have elapsed since the notice was given, and for that reason this complaint is filed by the relators for the use and benefit of the civil and school *509townships of Jackson. Judgment is prayed in the sum of $20,000.
The second paragraph of the complaint is the same as the first concerning the election of the trustee, the execution of his bond, and the demand on his successor and the advisory board for instituting suit. Seven distinct breaches of the bond are alleged, as follows: (1) Miller paid to himself, out of the. township fund, during his term, $90.85 for car fare and traveling expenses; (2) that he paid to himself, from the township fund, $185 for office rent, sheltering township property and election supplies, and from the special school fund he paid himself $30 for shedding school wagons; (3) that in 1905 and 1906 he took the enumeration of school children, and charged therefor as a part of his salary the sum of $40 each year, and paid himself therefor, and notwithstanding such payment, he paid to one Young, for the same services, the sum of $60, and took credit therefor; (4) that Miller and one Gardner were partners in the drug and notion business during Miller’s term of office; that said partnership sold to the trustee various- school supplies, aggregating in value $309.66, without any notice to bidders for such supplies, and without written contract therefor, and the firm was paid the above amount out of the special school fund, and Miller took credit therefor in his settlement; (5) that the trustee, without public notice or letting, privately contracted for school supplies, furniture and fixtures, repairs to schoolhouses, etc., and paid therefor the aggregate sum of $11,208.89 from the special school fund; (6) that Miller paid from the same fund $1,751.25 for installing a heating plant in a school building, on a contract let without notice or competitive bidding; (7) that in 1908 he paid $1,454.67 for fuel from the special school fund, in excess of the amount authorized by the advisory board to be expended; that the fuel was not needed, and in fact was not used in 1908; that the fuel was purchased without authority from the advisory board and without notice to bidders.
*510The trustee demurred to each paragraph of the complaint, on the ground that relators did not have capacity to sue,' and that the complaint did not state facts sufficient to constitute a cause of action. A like demurrer ivas filed by the sureties. Each demurrer was overruled, and this action of the court is here assigned as error.
It is contended by appellants that an action at law on the bond of a municipal officer cannot be maintained by a taxpayer of a municipality, because such action must be brought by the party interested (§253 Burns 1908, §253 R. S. 1881), and that the township advisory board act of 1899 (Acts 1899 p. 150, §9590 et seq. Burns 1908) does not authorize a suit in equity by a taxpayer against a trustee after the expiration of his term.- It is appellants’ theory that §6 of the act which authorizes a suit by a taxpayer must be construed as giving such right only where the advisory board refuses to bring a suit against a trustee while in office. So much of §6 as is applicable here reads as follows: “And any payment of any debt not so authorized from the public funds of such township shall be recoverable upon the bond of the trustee in a suit, which it is hereby made the duty of said [advisory] board to institute and prosecute in the name of the state, for the use of the township. * * * And if the board, on the written demand of any taxpayer, fails for thirty (30) days to bring suit, then such, or any other taxpayer may bring the same, in the name of the state, for the use of the township. ’ ’
*5111. *510It is appellants’ theory that inasmuch as it is the duty of the trustee to bring the suit on the bond, and he could not well institute a suit against himself, that this statute substitutes the advisory board as a proper relator to bring the suit against the incumbent trustee, but after the expiration of the term there is no reason why the successor should not bring it. It is not necessary to determine this question here. Both the advisory board and the trustee failed to sue after *511notice given. The right of a taxpayer to sue in equity existed before the statute was enacted. Zuelly v. Casper (1903), 160 Ind. 455, 67 N. E. 103, 63 L. R. A. 133; State, ex rel., v. Holt (1904), 163 Ind. 198, 71 N. E. 653. That right of the taxpayer was in noway abridged by the statute, except by requiring notice to the advisory board, under certain conditions, before bringing the suit; and his right was in no other respect affected, except by the portion of the enactment that declares a notice of thirty days to be sufficient.
2. This is not an action at law, but is a .suit in equity, and such suit may be maintained by a taxpayer, after requisite notice, against an officer in his individual capacity, or against him and his sureties on his bond, either while he holds the office, or afterwards. State, ex rel., v. Holt, supra; Zuelly v. Casper, supra; Land, etc., Lumber Co. v. McIntyre (1898), 100 Wis. 245, 75 N. W. 964, 69 Am. St. 915; 4 Thompson, Corporations §4479; 2 Dillon, Mun. Corp. (4th ed.) §915; Doud v. Wisconsin, etc., R. Co. (1886), 65 Wis. 108, 25 N. W. 533, 56 Am. Rep. 620; Hinz v. Van Dusen (1897), 95 Wis. 503, 70 N. W. 657, Willard v. Comstock (1883), 58 Wis. 565, 17 N. W. 401, 46 Am. Rep. 657; Frederick v. Douglas County (1897), 96 Wis. 411, 71 N. W. 798; Quaw v. Paff (1898), 98 Wis. 586, 74 N. W. 369; Walker v. Dillonvale (1910), 82 Ohio St. 137, 92 N. E. 220, 19 Ann. Cas. 773; 28 Cyc. 1734; Tukey v. Omaha (1898), 54 Neb. 370, 74 N. W. 613, 69 Am. St. 711; Webster v. Douglas County (1899), 102 Wis. 181, 77 N. W. 885, 78 N. W. 151, 72 Am. St. 870; Cathers v. Moores (1907), 78 Neb. 13, 113 N. W. 119, 14 L. R. A. (N. S.) 302; In re Cole’s Estate (1899), 102 Wis. 1, 78 N. W. 402, 72 Am. St. 854; Rice v. Milwaukee (1898), 100 Wis. 516, 76 N. W. 341; Bailey v. Strachan (1899), 77 Minn. 526, 80 N. W. 694; Stone v. Bevans (1902), 88 Minn. 127, 92 N. W. 520, 97 Am. St. 506; Independent School District, ex rel., v. Collins (1908), 15 *512Idaho 535, 98 Pac. 857, 128 Am. St. 76; Orr v. State Board, etc. (1891), 3 Idaho 190, 28 Pac. 416; Chippewa Bridge Co. v. Durand (1904), 122 Wis. 85, 99 N. W. 603, 106 Am. St. 931; Griffin v. Drennen (1906), 145 Ala. 128, 40 South. 1016; Shepard v. Easterling (1901), 61 Neb. 882, 86 N. W. 941; Reed v. Cunningham (1905), 126 Iowa 302, 101 N. W. 1055.
3. The advisory board act of 1899 was enacted for the better protection of township taxpayers, as plainly appears from the language of the act, and should be construed in consonance with the spirit of its enactment, if the language of any part of the act were, in any particular, ambiguous. State, ex rel., v. Blair (1869), 32 Ind. 313; City of Evansville v. Summers (1886), 108 Ind. 189, 9 N. E. 81; Collins v. State (1906), 38 Ind. App. 625, 78 N. E. 851; Board, etc., v. Given (1907), 169 Ind. 468, 80 N. E. 965, 82 N. E. 918, and cases cited.
4. 5. There is here, however, no ambiguity, and appellants' contention is unwarranted. In an action at law on the bond, the township or the trustee would be the proper relator. State, ex rel., v. Wilson (1888), 113 Ind. 501, 15 N. E. 596. Such action could not be maintained by a taxpayer because of a lack of legal interest, and because no judgment could be rendered in his favor. State, ex rel., v. Harris (1883), 89 Ind. 363, 46 Am. Rep. 169; 29 Cyc. 1463. Here, however, no judgment is sought in favor of relators, but in favor of the municipality whose trastee, after proper notice, failed to act. In such ease, a court of equity w-ill not deny relief, and once having acquired jurisdiction will administer not only equitable remedies but such legal ones as may be required to make the relief complete. Murphy v. Blair (1859), 12 Ind. 184; Faught v. Faught (1884), 98 Ind. 470; Albrecht v. Foster Lumber Co. (1890), 126 Ind. 318, 26 N. E. 157; Spidell v. Johnson (1891), 128 Ind. 235, 25 N, E. 889; Doherty v. Holliday (1894), 137 Ind. 282, 32 N. E. 315, 36 N. E. 907; Rob*513erts v. Leutzke (1907), 39 Ind. App. 577, 78 N. E. 635; Towns v. Smith (1888), 115 Ind. 480, 16 N. E. 811. The court did not err in holding that the relators were authorized to institute the suit.
6. It is claimed by appellants that the complaint is insufficient because it fails to aver a demand on appellants before the suit was brought. No demand was necessary. The law fixes the duties of the trustee, and a demand would be only a needless recital of the statutory requirement. §9575 Burns 1908, §5999 R. S. 1881; Moore, ex rel., v. State (1876), 55 Ind. 360; Foster v. State, ex rel. (1899), 22 Ind. App. 471, 53 N. E. 1095; Boyd v. State, ex rel. (1908), 42 Ind. App. 243, 84 N. E. 350; State v. Ensley (1912), 177 Ind. 483, 97 N. E. 113; Buchanan v. State, ex rel. (1886), 106 Ind. 251, 254, 6 N. E. 614.

7.

8. The advisory board act of 1899 provides that all contracts made in violation of the act shall be null and void (§9601 Burns 1908, Acts 1899 p. 150) ; that the expenditure of any fund, in whole or in part, to any account for which it was not appropriated by the advisory board, shall be deemed by the board a balance of such fund unexpended and in the hands of the trustee, for which he shall be liable on his bond. §9597 Burns 1908, Acts 1899 p. 150. Section 9598 Burns 1908, Acts 1899 p. 150, requires notice to bidders of the letting of all contracts (with minor exceptions), and, when a bid shall have been accepted, it requires the execution of a written contract, secured by the bidder’s bond. An officer of a municipal corporation cannot bind the corporation by any contract in which he is personally interested. Noble v. Davison (1912), 177 Ind. 19, 96 N. E. 325, and eases cited. Township trustees cannot lawfully make gifts from public funds by paying for pretended services that were never rendered. Board, etc., v. Pike Civil Tp. (1907), 168 Ind. 535, 81 N. E. 489.
*5149. *513Each averred breach of the- bond involves the alleged vio*514lation. of some provision of the advisory board act, or of other rule of law that rendered invalid the contract under which the expenditure of public funds was made, and such allegations are sufficient, prima facie, to constitute a cause of action for the recovery of funds so expended, and the court did not err in overruling the demurrers to the complaint.
An answer of general denial was filed by all appellants. Appellant sureties filed a separate answer to all the complaint, excepting the third, fourth and ninth breaches of the bond averred in the first paragraph, and the first, second, third and fourth breaches averred in the second paragraph. In this answer it is averred that Miller disbursed the several sums as alleged in the complaint, at the times, to the persons, and in the amounts, as therein alleged; that all of said expenditures were made for the use and benefit of the township, and for property, sendees, articles and supplies which were necessary, suitable and proper therefor, and the same were received, retained, used and enjoyed by the relators and other taxpayers of the township; that the expenditures were severally made with the knowledge of said taxpayers and without any objection on the part of any one of them, and with the knowledge and with the authority and advice of the advisory board; that said property, services, articles and supplies so received and used Avere of the full value paid therefor; that each of said payments was made by the trustee in good faith, Avitliout fraudulent intent on his part, and receipts were taken therefor; that no part thereof was retained by the trustee, or repaid to him, or to any person for him.
It is further averred that, during his term, the trustee, not less than thirty nor more than forty days before the first Tuesday in September of each year, made out a statement of the several estimates of the proposed annual expenditures, and the rates of taxation proposed for levy against the property of the toAvnship for the several funds, and posted and *515published the same as required by law,.and furnished each of the members of the board a copy of the statement, which contained a notice of the place of meeting of the board; that the board met and organized, and the trustee presented to the advisory board said statements in writing; and the board thereupon considered the statement of proposed expenditures and concurred therein, and- thereupon fixed the rate of taxation within the township in accordance therewith, and duly levied the same on the property 'within the township, and thereby appropriated the shme for said proposed expenditures, which included all the expenditures made as charged in the complaint; and said trustee did not make any expenditure from any fund on any account for which it was not appropriated. It is also averred that the trustee made no contract without giving the statutory notice, except in cases of urgent necessity, where immediate action was required to keep the public highways open for travel, and to keep the public schools in operation.
The answer further alleges that during the trustee’s term it became necessary at various times to borrow money to meet necessary expenditures in providing schoolhouses and furnishing the same, and purchasing necessary supplies, and paying existing debts, and money was borrowed for such purposes, and was expended for the purposes for which it was borrowed, and all his actions with reference thereto, and which are set out in the complaint, were authorized and approved at' the time by the advisory hoard. It is also averred that at each annual January meeting of the ad visory hoard the trustee presented to the hoard his complete annual report, which contained each item of expenditure made, accompanied by corresponding verified receipts of persons who received the several payments, in which the article or service paid for was specifically stated; that the several sums receipted for were the exact sums received by the persons executing the vouchers, and no part thereof was retained by, or refunded to the *516trustee, or had been agreed, directly or indirectly, to be refunded to the trustee, or to any other person; that said several reports were duly considered and approved by the board, and the approval thereof has never been set aside; that within ten days after the approval of each report the trustee filed a copy thereof, accompanied by the vouchers, in the office of the county auditor, who examined and approved each report within ten days after it was filed. The court sustained a demurrer to this answer, on the theory, as set out in the written opinion of the trial judge, which is made a part of appellee’s brief, (1) that the action was one at law, and (2) that an equitable defense cannot be properly pleaded to a legal action.

10.

ll. Each of the above theories was erroneous. Suits of this character, whether by a taxpayer of a municipal corporation, or by a stockholder of a private one, are necessarily of equitable cognizance. As was said in Land, etc., Lumber Co. v. McIntyre, supra, concerning a plaintiff in a suit of this character: “He must proceed in equity or not at all, joining the corporation as a party in the capacity of trustee for all its members.” The above language was quoted with approval by this court in Zuelly v. Casper (1903), 160 Ind. 455, 462, 67 N. E. 103, 63 L. R. A. 133. Even were the action one at law, an equitable defense was permissible. Section 56 of our civil code of 1852 provides that “the defendant may set forth in his answer as many grounds of defense * * *, whether legal or equitable, as he shall have.” §352 Burns 1908, §347 R. S. 1881. It therefore remains to determine whether the answer states facts sufficient to constitute, in equity, a cause of defense to the portions of the complaint to which it is addressed.
12. It is claimed by appellants that in passing on the reports of the trustee, and confirming them, the board acted in a judicial capacity, and its finding ha.s the effect of a judgment, which is impervious to collateral at*517tack. This theory cannot be upheld. The advisory board, in examining the report of the trustee, acted merely as a board of audit. Western Construction Co. v. Board, etc. (1912), 179 Ind. —, 98 N. E. 347; Butler v. Board., etc. (1912), 177 Ind. 440, 98 N. E. 185; Sudbury v. Board, etc. (1901), 157 Ind. 446, 62 N. E. 45.
In acting on allowances of claims against the township, the advisory board acts in an administrative capacity. It has no power to approve expenditures by the trustee on claims for services or supplies which the law does not authorize, and the approval by the board of an unlawful expenditure of public funds by the trustee can in no manner invest such expenditure with the sanction of the law. Board, etc., v. Heaston (1896), 144 Ind. 583, 41 N. E. 457, 43 N. E. 651, 55 Am. St. 192; Daily v. Board, etc. (1905), 165 Ind. 99, 74 N. E. 977; Indiana Trust Co. v. Jefferson Tp. (1906), 37 Ind. App. 424, 77 N. E. 63.
The answer does not aver that the advisory board, in response to the estimates of the trustee, submitted at the annual meeting of the board, made any appropriation, but. on the other hand, must be construed as alleging that it did verbally concur in the trustee’s estimates, and did, in writing, make a levy for the various funds for the ensuing year.
13. *51814. *517It is claimed by appellants that this levy was the only appropriation required under §9590 Burns 1908, Acts 1899 p. 150, which, among other things, provides that “such levy shall be deemed an appropriation for the specific purposes for which such estimates are fixed.” The statute must be construed as a whole. Section 9593 Burns 1908, Acts 1899 p. 150, §4, provides that the advisory board shall have full power to require any estimate, not sufficiently itemized, to be so itemized by the trustee, and to appropriate for any purpose a sum not greater than that estimated in the item therefor, except that by the unanimous action of the board, and not otherwise, an appropriation may be made for an item not contained in any estimate, or for a *518greater amount than that named in any item of an estimate. The same section requires the trustee to present to the board an itemized statement showing, among other things, “the items, severally, to be charged against the township fund, including salaries, stationery, printing and records, and supplies to be furnished to the justices of the township, the trustee’s compensation, and his office rent, where an office is authorized by the board, and any other items of expense payable from said fund.” We are of the opinion that the statute requires the advisory board to act on the itemized statement of the trustee, and by written record make an itemized appropriation for the payment for supplies, services, etc., proposed in the trustee’s estimate, and that the function of such appropriation cannot be performed by the tax levy; and we are further of the opinion that any contract for services or supplies, not included in such appropriation, is null and void. State, ex rel., v. Howard (1910), 174 Ind. 358, 92 N. E. 115; State, ex rel., v. Anderson (1908), 170 Ind. 540, 85 N. E. 17; Waters v. State, ex rel. (1909), 172 Ind. 251, 88 N. E. 67; Peck-Williamson, etc., Co. v. Steen School Tp. (1903), 30 Ind. App. 637, 66 N. E. 909; Lund v. Board, etc. (1911), 47 Ind. App. 175, 93 N. E. 179; First Nat. Bank v. VanBuren School Tp. (1911), 47 Ind. App. 79, 93 N. E. 863.
The principal question involved here, however, is that of the right to recover from the trustee an amount equal to the expenditures made by him for services and things on contracts which might have been legal had there been a proper appropriation therefor made by the board, or had the contracts been let to bidders after the giving of the statutory notice, but which, for lack of compliance with such legal requirements, are, by the terms of the statute, declared void.
In 1904, the advisory board made appropriations for expenditures in 1905. In 1905, 1906 and 1907, the advisory board wholly failed to make any appropriation whatever for teachers’ salaries, or any other purpose. Each year, how*519ever, the board did make a levy for the ensuing year. During the three years for'which no appropriations were made, more than $95,000 was expended by the trustee for teachers’ salaries and other school purposes, repair of highways and other township purposes. It is the theory of appellees, and that theory was adopted by the court, that the trustee is liable to repay that entire amount, which, if recovered, would be the equivalent of exempting the taxpayers of the township from the payment of taxes for a period of three years. The recovery here was limited by the penalty of the bond in the sum of $20,000, but this would in nowise discharge the liability of the trustee for the remaining $75,000, if appellees’ theory be correct. That theory is based on the proposition that any contract made by the trustee in contravention of the statute is void, and that any expenditure made pursuant to such contract is recoverable under the following clause in §9597 Burns 1908, Acts 1899 p. 150: “The expenditure of any fund, in whole or in part, to any account for which it was not appropriated by said board, shall be deemed by the board a balance of such fund unexpended and in the hands of the trustee, for which he shall be liable upon his bond.”
On the other hand, appellants contend that where, as here, there is no charge of fraud on the part of the trustee, and where the services rendered and things supplied were necessary for the use of the taxpayers of the township, and were received and used or retained by them, and were of the full value paid therefor, a court of equity will deny a recovery.
15. Since the enactment of the act of 1899, supra, a contract made in violation of the statute is void, and a claimant cannot recover thereunder anything from the township, even though the contract, on claimant’s part, has been fully executed.
While the above rule may, in some instances, work a hardship on claimants against the township, it was evidently *520deemed by the legislature that enacted the law a necessary measure for the protection of public funds from plunder by the combined efforts of dishonest contractors and officials.
16. It does not necessarily follow, however, that where, without fraud, a void contract between a public officer and another for furnishing necessary supplies to a municipality has been fully executed by both parties thereto, that the municipality may recover from the officer the money expended under such void contract. At common law the agreement of a married woman was not merely voidable but absolutely void; yet, certain duties on her part, arising out of the void contract, were recognized and enforced by courts of equity. Pomeroy, Eq. Jurisp. (3rd ed.) §104. In Otis v. Gregory (1887), 111 Ind. 504, 13 N. E. 39, it was held that a married woman who, without her husband joining, executed a mortgage on her real estate to secure the repayment of money borrowed for the purchase thereof, could not have her title quieted and the mortgage canceled, without repaying the borrowed money or acknowledging a lien therefor on the land. In so holding, the court declared that the mortgage was absolutely void, but based its action on the equitable maxim that “he who seeks equity must do equity.” Dwenger v. Branigan (1884), 95 Ind. 221; Cassell v. Lowry (1904), 164 Ind. 1, 72 N. E. 640.
Another example of relief extended by a court of equity to persons who, in good conscience, are entitled thereto, because of situations resulting from part performance of void contracts is found where oral agreements have been made in real estate transactions. Pomeroy, Eq. Jurisp. (3rd ed.) §103. The question here involved has never been directly presented to this court.
In Daily v. Board, etc. (1905), 165 Ind. 99, 74 N. E. 977, a board of commissioners brought an action against a county assessor for the recovery of a sum of money paid him, as salary, in violation of a statute. In the course of the opinion *521it was said: “It is undoubtedly true, as was suggested in the ease of Board, etc., v. Heaston, supra [(1896), 144 Ind. 583, 55 Am. St. 192], that in an action for money had and received the law will not imply a promise to repay unless ex aequo et bono the defendant ought to refund. * * * A county is not absolved from the obligations of common honesty where it is seeking the return of money paid under mistake, and we do not assert that the mere fact that a county may have had a technical.defense to a demand will relieve it of the consequences of payment where, in the matter- of substance, and as between man and man, it would be just for the defendant to retain the money. ’ ’ The question has been determined, however, in other jurisdictions. In Frederick v. Douglas County, supra, taxpayers of the county commenced an action against the county and other defendants to enjoin the further payment to one Grace, a lawyer, for legal services rendered the county, and to recover from him fees already paid out of the county treasury, amounting to about $2,000. The board of supervisors of the county, in January, 1895, without any legal authority whatever, employed Grace to defend the county against a number of tax suits. He commenced his services in February, 1895, which continued until the filing of the suit in November. The board was enjoined by the lower court from making further payments to Grace, and there was a judgment against the latter for the recovery of the amount already paid him. The services rendered the county by the attorney were valuable, and worth the amount received from -its treasury. On appeal to the supreme court, the injunction decree was affirmed, but the judgment for the recovery of the fees already paid was reversed. The court said: “Mr. Grace’s services ran through a number of months, and he undoubtedly has fully earned all the money which has been paid him. During all this time the plaintiff and his fellow taxpayers remained silent, and allowed the services to be rendered and the money to be paid. They took no action until the latter part of No*522vember, 1895. Then they came into a court of equity, and asked for the stoppage of all payments in the future, and to this they were undoubtedly entitled. But he who comes into a court of equity must do equity. Could it, under any view of the circumstances, be said to be equitable to compel Mr. Grace to pay back the money which he received for long and valuable labors, rendered honestly and in good faith, the benefit of which the corporation has received, and concerning which the taxpayers * * * were, or ought to have been, fully informed during their entire progress? Were a court of equity to make this judgment under the circumstances, we should regard it as having become an engine of oppression, rather than an instrument of justice. * * * Mayor, etc., v. Huff [1878], 60 Georgia 221.”
Flowers v. Logan County (1910), 138 Ky. 59, 127 S. W. 512, 137 Am. St. 347, was an action by the county against an officer thereof for the recovery of public funds expended in a manner contrary to a statute. No fraud was charged, and the county received the benefit of the expenditures in question. In holding that the county was not entitled to recover, the court said: “We held in Boyd County v. Arthur [(1904), 118 Ky. 932, 82 S. W. 613] that the attempted delegation of power of the court and jurisdiction over the public roads by the fiscal court to its several members was contrary to the statute, and on appeal by the county judge we held that the orders should be reversed and set aside; furthermore, we held that injunction would lie to prevent the irregular application of the public money. We are yet as firmly of the opinion there expressed as when it was written. Further observation has confirmed the unwisdom, the impolicy, the illegality of the course pursued by those fiscal courts. But where the fiscal court and the taxpayers have stood by for many years and allowed the public money to be expended by that kind of proceeding, and it has actually been applied to the purposes for which it was raised and appropriated, it is quite a different question whether *523the county will be permitted to recover the money. The vice in the proceeding was not in doing something not authorized by, or forbidden by, the law, but was doing that which was allowed in a manner not authorized by law. If the thing done had been illegal, or not warranted by law, however beneficial it might have been, the public ought not to be estopped to deny the validity of the expenditure; or, where the thing is authorized, but it is proposed to do it in an unauthorized manner, upon seasonable complaint those charged with doing the thing will be compelled to execute it as the law directs, and prohibited from doing it otherwise. But where the thing is authorized to be done, and is done by the party charged with doing it, but done in a manner contrary to that directed by the statute, the court will not compel the official to pay back the money and let the public continue to enjoy the benefits of its expenditure. If it is made to appear that the expenditure was in good faith, and the public has got that which it was entitled to, good conscience forbids the recovery. The law, therefore, denies it. ’ ’ In that case it was held, however, that the burden was cast on the officer to prove that the county received the benefit of the irregular expenditures.
We think the reasoning is sound in both the Wisconsin and Kentucky cases. Appellees have failed to cite a,ny authority which supports their contention, and we have been unable to find any. The clause in §9597, supra, relied on by appellees, when considered with reference to the other provisions of the act, cannot justify their contention.
17. In our opinion, the statute, considered as a whole, does make the trustee pñma, facie liable for the expenditure of any fund to an account for which it was not appropriated, or in a manner in violation of any provision of the act, and to escape any such liability the burden is on him of showing that the contract under which public money was expended was with one legally authorized to enter into it, and that the expenditure was made for an object in *524itself lawful, and that whatever was paid for was necessary and of a value equal to the expenditure, and was received and used, or retained by the township, and that the transaction was without fraud. Flowers v. Logan County, supra, and note in 137 Am. St. 347, 362; Frederick v. Douglas County, supra; Webster v. Douglas County, supra.
16. But we cannot sanction the theory that taxpayers may stand by for a long period of time and, without protest, permit a trustee, in good faith, but through ignorance of law, to expend public funds for lawful and necessary objects, but without complying with all the statutory requirements, and then, months after the expiration of his term, demand the restoration to the treasury of the funds so expended, the taxpayers in the meanwhile retaining, or having used the proceeds of the expenditures. Prom such doctrine, conscience naturally recoils. Originally, courts of equity interposed their jurisdiction only to enforce the requirements of conscience and good faith. Pomeroy, Eq. J'urisp. (3rd ed.) §398. The maxim “he who comes into equity must come with clean hands” is a universal rule guiding and regulating the action of chancery courts. This rule bars the granting of any relief to appellees, in respect to the matters averred in the separate answers of the sureties, for the taxpayers come into a court of equity with hands laden with the fruits of the trustee’s purchases, while they pray a decree for the restoration of the purchase price thereof. To grant such prayer would indeed, as said by the supreme court of Wisconsin, make the court “an engine of oppression rather than an instrument of justice.” Pomeroy, Eq. Jurisp. (3rd ed.) §397; Frederick v. Douglas County, supra. In enacting the advisory board act, the evident purpose of the legislature was the promotion of an honest administration of township affairs.
It is inconceivable that it was the legislative intent to promote official integrity by granting to the taxpayers letters of reprisal authorizing them to prey on the earnings of the *525officer and sureties, by retaking the price paid for necessaries honestly purchased for, and used by them. Such design is as abhorrent to good conscience as were the bills of attainder prohibited by our Federal Constitution, and the language of the act neither requires nor justifies the imputation of such legislative intent. ’ The separate answer of the sureties stated a cause of equitable defense, and the court erred in sustaining the demurrer thereto.
All the appellants filed an answer in two paragraphs. The first was a general denial, and in the second the same facts were alleged as were set up in the separate answer of the sureties, but it differs from that answer in that it was addressed to the entire complaint.
18. The lower court sustained a demurrer to this second paragraph, and appellants complain of such action. There was no error. Among the breaches complained of were certain payments of public funds, amounting to $309, for school supplies furnished by a business firm of which the trustee was a member. It may be stated as a general proposition that the township can never incur a liability for goods purchased by the trustee from himself, though there be a compliance with all the provisions of the advisory board act. Public policy forbids it, and a criminal statute prohibits him from entering into contracts in which he is personally interested under a penalty of a fine, and imprisonment in the state prison. §2423 Burns 1908, Acts 1905 p. 584, §517; Noble v. Davison (1912), 177 Ind. 19, 96 N. E. 325, and eases cited.
19. An equitable defense cannot be predicated on the violation of a criminal statute. “He that hath committed iniquity shall not have equity.” Fetter, Equity 37-40.
Whether or not, under some extraordinary emergency, a trustee might supply a temporary necessity, and thereby create a township liability, is not presented here for decision. No such emergency is pleaded. McNay v. Town of Lowell *526(1908), 41 Ind. App. 627, 84 N. E. 778; Eastman v. State (1887), 109 Ind. 278, 10 N. E. 97, 58 Am. Rep. 400.
20. The complaint also alleges that he paid himself for rental and use of his own property, and paid for services that were never rendered. Taxpayers are not estopped from recovering funds expended under contracts in which the trustee was interested, and may also recover where the payments were made for purposes not warranted by law. Board, etc., v. Pike Civil Tp. (1907), 168 Ind. 535, 81 N. E. 489; Daily v. Board, etc. (1905), 165 Ind. 99, 74 N. E. 977; Board, etc., v. Heaston (1896), 144 Ind. 583, 41 N. E. 457, 43 N. E. 651, 55 Am. St. 192; Caldwell v. Board, etc. (1908), 41 Ind. App. 40, 83 N. E. 355; McNay v. Town of Lowell, supra; Independent School District, ex rel., v. Collins (1908), 15 Idaho 535, 98 Pac. 857, 128 Am. St. 76. The answer was addressed to the entire complaint, and for the reasons above stated was insufficient.
The cause was tried on the issue formed by the general denial. There was a special finding of facts, and conclusions of law stated thereon. The facts found were substantially as alleged in the separate answers of the sureties.
21. The court concluded, on the facts found, (1) that Jackson township was entitled to recover from the trustee and his sureties, for the use of the township fund, $1,465.42, and for the use of the road fund, $1,776.93; and (2) that Jackson school township was entitled to recover from the same parties, for the use of the tuition fund, $9,750.30, and for the use of the special school fund, $7,007.35 —a total recovery of $20,000, and judgment was rendered accordingly.
*52722. *526Appellants separately and severally excepted to each conclusion of law, and assign error therefor. The conclusions are erroneous, except as to the right of recovery for expenditures made for supplies found to have been furnished by the firm of which the trustee was a member; also for office rent and shedding wagons, found to have been paid to him*527self for the rent and use of his own property, and for ear fare and traveling expenses, found to have been paid to himself, and for $60, found paid for services not rendered. State, ex rel., v. Board, etc. (1897), 147 Ind. 235, 46 N E. 525, and cases cited; Zuelly v. Casper (1903), 160 Ind. 455, 67 N. E. 103, 63 L. R. A. 133; Daily v. Board, etc., supra. In so holding, however, it is in nowise intended to limit in any respect the former decisions of this court and the Appellate Court, construing the advisory board act. On the other hand, these decisions have interpreted the act in accordance with the spirit of its enactment, which, as before stated in this opinion, was designed to protect the taxpayers from the waste of the public funds. Equity follows the law, and courts of chancery have not the power to limit the force of legislative enactments. Even if such power were given, we would not incline to any suggestion to weaken the efficiency of this statute which was passed to correct evils well known and of long standing.
The court overruled appellants’ motion for a new trial, which, among other things, alleged that the amount of recovery was too large. In this action the court erred. On the facts found, the judgment was excessive.
Appellants’ brief was filed January 20, 1911. An act approved March 7, 1911 (Acts 1911 p. 693), entitled “An act for the relief of township trustees in certain cases,” is cited in appellants’ brief as affording a defense to appellants. Judgment was rendered in this cause long before the act in question was passed.
23. In this appeal, the rights of the parties, under the judgment appealed from, were fixed by the law as it stood when the judgment was rendered. These rights were vested, and could not be impaired by subsequent legislation. Constitution, Art. 1, §24; Johnson v. Gebhauer (1902), 159 Ind. 271, 64 N. E. 855, and cases cited; Johnson v. Board, etc. (1886), 107 Ind. 15, 31, 8 N. E. 1, and cases cited. "Whether, on another trial of the cause, appellants. *528may invoke the aid of the provisions of the statute, is not here considered.
Judgment reversed, with instructions to grant a new trial, and overrule the demurrer to the separate answer of the sureties, and for further proceedings not inconsistent with this opinion.